 

--------------------------------------------------------------------------------



INTERSTATE DATA USA, INC.
DEFERRED COMPENSATION AGREEMENT
FOR RANDALL R. CARPENTER
 

--------------------------------------------------------------------------------

 
 
 
This deferred compensation agreement (the “Agreement”) is made effective as of
the 30th day of December, 2008 (the “Effective Date”), by and between Interstate
Data USA, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), and Randall R. Carpenter (the “Executive”).
 
RECITALS
 
WHEREAS, Executive has served as the President of the Company; and
 
WHEREAS, the Company recognizes that Executive has contributed to the growth and
success of the Company; and
 
WHEREAS, Executive has foregone compensation for his services rendered to the
Company due to insufficient capital; and
 
WHEREAS, the Company has entered into a certain private placement offering to
raise capital for the Company.
 
NOW, THEREFORE, the Company has determined that it is in the best interests of
the Company to recognize the Executive’s performance by paying Executive for his
services rendered to the Company upon raising sufficient capital from the
private placement offering.
 
TERMS OF AGREEMENT
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.    Definitions.  As used herein, the following terms shall have the meaning
indicated:
 
(a) “Benefit” shall mean the deferred compensation amount set forth in Section 2
hereof.
 
(b) “Beneficiary” shall mean the person or persons designated by the Executive,
upon such forms as shall be provided by the Board, to receive payment of the
Executive’s Award in the event of the Executive’s death after vesting of the
Benefit, but prior to payment.  If the Executive shall fail to designate a
Beneficiary, or if for any reason such designation shall be ineffective, or if
such Beneficiary shall predecease the Executive or die simultaneously with the
Executive, then the Beneficiary shall be, in the following order of preference:
(1) the Executive’s surviving spouse, if any, or (2) the Executive’s estate.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) “Board” shall mean the duly elected members of the Board of Directors of the
Company.
 
(d) “Company” shall mean Interstate Data USA, Inc., a corporation organized
under the laws of the State of Delaware, and its successors or assigns.
 
(e) “Executive” shall mean Randall R. Carpenter.
 
(f) “Internal Revenue Code” shall mean the Internal Revenue Code of l986, as
amended from time to time.
 
(g) “Private Placement Offering” shall mean that certain private placement
offering, effective on or about July 22, 2008, pursuant to which the Company is
offering 7.0 million shares of the Company’s common stock at $3.00 per share,
for gross proceeds to the Company of $21,000,000 with an option to accept
additional subscriptions for an aggregate 10.0 million shares of common stock
for aggregate gross proceeds of $30.0 million, which offering has been extended
until June 30, 2009.  Private Placement Offering shall also mean any future
private placement offering of common stock if the current Private Placement
Offering expires.
 
(h) “Termination Date” shall mean the 5th anniversary of the Effective Date.
 
2.    Benefit.  Upon the vesting of the Benefit pursuant to the terms of
Section 3 hereof, Executive shall be entitled to receive an amount equal to Four
Hundred Twenty-Five Thousand dollars ($425,000) of deferred compensation plus an
additional Eight Thousand Three Hundred Thirty-Three dollars Thirty-Three cents
($8,333.33) for each whole calendar month of service with the Company after the
Effective Date.
 
3.    Vesting of Benefit.  Executive’s Benefit shall be subject to a substantial
risk of forfeiture.  Executive shall become fully vested in his Benefit upon the
date on or before the Termination date that the Company has raised four million
dollars ($4,000,000) in its current Private Placement Offering or in aggregate
with any future private placement offering.  If the Company fails to raise
$4,000,000 on or before the Termination Date, the Executive’s Benefit shall be
forfeited on the Termination Date.
 
4.    Time of Payment of Benefit.  The Benefit shall be paid to the Executive ,
thirty (30) days after the Benefit becomes vested in accordance with the terms
of Section 3.  Payment, however, may be made up to thirty (30) days earlier.  To
the extent payment can not be made timely due an unforeseeable administrative
impracticability, such payment will be paid as soon as administratively
practicable thereafter.
 
5.    Method of Payment of Benefit.  The Company shall pay to the Executive the
Benefit, less applicable employment and withholding taxes, in one lump-sum
payment in cash.
 
 
 

--------------------------------------------------------------------------------

 
 
6.    Transferability of Benefit. The Benefit shall not be subject to
alienation, assignment, pledge, charge or other transfer and any attempt to make
any such prohibited transfer shall be void.
 
7.    Administration of the Agreement.
 
(a) Powers and Duties.  The Board shall be responsible for the management,
operation and interpretation of the Agreement.  
 
(b) Interpretation.  The undersigned Executive hereby accepts as binding,
conclusive and final all decisions or interpretations of the Board any questions
arising under this Agreement.
 
(c) Executive Bound.  Any action with respect to the Agreement taken by the
Board shall be final, binding and conclusive upon the Executive, Beneficiaries
and other affected persons, in the absence of clear and convincing evidence that
the Board acted arbitrarily and capriciously.
 
(d) Receipts.  Any payment to the Executive or any Beneficiary in accordance
with the provisions of the Agreement shall, to the extent thereof, be in full
satisfaction of all claims against the Company and the Board under the
Agreement.  If the Executive or any Beneficiary is determined by the Board to be
incompetent by reason of physical or mental disability (including minority) to
give a valid receipt and release, the Board may cause the payment or payments
becoming due to such person to be made to another person for his or her benefit
without responsibility on the part of the Board to follow the application of
such funds.
 
(e) Exercise of Discretion.  In exercising any discretion grant to them under
the Agreement, the Board shall not be required to follow past practices, act in
a manner consistent with past practices, or treat the Executive or any
Beneficiary in a manner consistent with the treatment of any other employee or
service provider.
 
8.    Withholding or Deduction for Taxes.  The Company shall have the right to
deduct from any cash payment under the Agreement any federal, state, local or
foreign taxes that the Company determines to be required by law to be withheld
with respect to such payment.
 
9.    Miscellaneous.
 
(a) Unfunded Agreement.  The obligations of the Company under this Agreement
shall be paid from the general assets of the Company not from any particular
fund.  The Executive shall have the status of a general unsecured creditor of
the Company, and the Agreement constitutes a mere promise by the Company to make
benefit payments in the future.  Nothing contained in this Agreement shall be
interpreted to grant to the Executive or any Beneficiary, any right, title or
interest in any property of the Company or its stockholders.
 
(b) Governing Law.  The Agreement shall be construed, administered, and governed
in all respects under and by the internal laws of the State of Texas, without
giving effect to principles of conflict of laws, and applicable federal laws.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Notices.  Any notice given pursuant to this Agreement may be served
personally on the party to be notified or may be mailed, with postage thereon
fully prepaid, by certified mail, with return receipt requested, or sent by
overnight delivery service, addressed as set forth by the party's signature of
this Agreement or at such other address as such party may designate in writing
from time to time.  Any notice given as provided in the preceding sentence shall
be deemed delivered when given, if personally served, or five (5) business days
after mailing, if mailed.
 
(d) Further Acts.  Each party to this Agreement agrees to perform such further
acts and to execute and deliver such other and additional documents as may be
reasonably necessary to carry out the provisions of this Agreement.
 
(e) Severability.  If any provision of this Agreement is found, held or deemed
to be void, unlawful or unenforceable under any applicable statute or other
controlling law, the remainder of the Agreement shall continue in full force and
effect.
 
(f) Headings and Subheadings.  Headings and subheadings in this Agreement are
inserted for convenience only and are not to be considered in the construction
of the provisions hereof.
 
(g) Gender.  The masculine, as used herein, shall be deemed to include the
feminine and the singular to include plural, except where the context requires a
different construction.
 
(h) No Trust or Fund Created.  This Agreement shall not create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company and the Executive or any other person.  The Award Benefit
represents only the Company’s unfunded and unsecured promise to pay an amount to
the Executive in the future.  To the extent that the Executive or any other
person acquires a right to receive payments from the Company pursuant to this
Agreement, that right shall be no greater than the right of any unsecured
general creditor of the Company.
 
(i) Waiver and Assignment.  No waiver by either party of any breach by the other
party to this Agreement of any condition or provision of this Agreement shall be
deemed a waiver of any other conditions or provisions of this Agreement.  Except
as set forth herein, no agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.
 
(j) Complete Agreement.  This Agreement and those agreements and documents
expressly referred to herein embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter of this Agreement in any way.
 
(k) Non-Exclusive Benefits.  The benefits granted to the Executive under this
Agreement shall be in addition to other compensation or benefits related to his
employment with the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(l) No Employment Contract.  This Agreement does not constitute a contract of
employment or impose on the Executive or the Company any obligations to retain
the Executive as an employee, to change the status of the Executive’s
employment, or to change the Company’s policies regarding termination of
employment.
 
(m) Compliance with Section 409A.  It is the Company’s intention that the
benefits and rights to which the Executive could become entitled to under this
Agreement are exempt from or comply with Section 409A of the Internal Revenue
Code (“Section 409A”) by reason of the short-term deferral exception set forth
in Section 1.409A-1(a)(4) of the Treasury Regulations, and the provisions of the
Agreement shall be interpreted in a manner consistent with this intention.  If
the Executive or the Company believes, at any time, that any of such benefit or
right is not exempt and does not comply, it shall promptly advise the other and
shall negotiate reasonably and in good faith to amend the terms of such benefits
and rights such that they comply (with the most limited possible economic effect
on the Executive and on the Company) with Section 409A.  Notwithstanding the
foregoing, the Company does not make any representations that the benefits under
this Agreement are exempt from, or satisfy, the requirements of Section 409A,
and the Company shall have no liability or other obligation to indemnify or hold
harmless the Executive or any Beneficiary for any tax, additional interest or
penalties that the Executive or any Beneficiary may incur in the event that any
provision of this Agreement, or any amendment or modification thereof, or any
other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.
 
(n) No Rights as Stockholders.  The Executive and Beneficiaries shall have no
rights as stockholders of the Company as a result of any rights granted to them
under the Agreement.
 
(o) Advice of Counsel.  The Executive acknowledges and agrees that he has been
provided with a copy of this Agreement for review prior to signing it, that he
has been provided the opportunity to have this Agreement reviewed by his own
attorney prior to signing it, and that he understands the purposes and effects
of this Agreement.
 
10.    Termination Date.  The Agreement shall terminate on the Termination Date.
 
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Interstate Data USA, Inc.
Deferred Compensation Agreement with Randall R. Carpenter as of the date first
above written.
 

  COMPANY:           INTERSTATE DATA USA, INC.          
 
By:
/s/ Vincent O. Ebuh     Name:  Vincent O. Ebuh     Title:  Chairman of the Board
 

 
 

  EXECUTIVE:          
 
By:
/s/ Randall R. Carpenter     Randall R. Carpenter     Address:    
2652 Central Parkway
   
Ashland, Kentucky 41102
 

 
 
 

--------------------------------------------------------------------------------

 